 In the Matter of VENEER PRODUCTS,INC., EMPLOYERandINTERNA-TIONALUNION OF OPERATING ENGINEERS,LOCAL457,AFL,PETITIONERCase No. 34-RC-30.-Decided February 8, 1949DECISIONANDDIRECTION OF ELECTIONUpon an amended petition duly filed by Local 457, a hearing washeld before a hearing officer of the National Labor Relations Board.The hearing officer's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.Prior to the hearing, at the hearing, and again thereafter, the Em-ployer moved to dismiss the petition and the amended petition on thegrounds, in substance, that : (1) the American Federation of Labor,with which the Petitioner is affiliated, had not complied with the filingrequirements of section 9 (f), (g), and (h) of the Act; (2) theEmployer, although entitled as a matter of right to the information,had not been permitted to examine the data from which a determina-tion had been made that the filing requirements of the Act had beensatisfied; (3) the Petitioner did not request recognition by the Em-ployer prior to the filing of the petition; (4) the Petitioner is dis-qualified from acting as the bargaining representative of the employ-ees in question because it does not admit Negroes to membership ; and(5) the Petitioner has made neither an adequate, nor a timely, showingof interest.For the reasons hereinafter stated, the Employer's motionis denied.lIAlthough we administratively note that the parent American Federation of Labor ispresently in compliance with the filing requirements of Section 9 (f), (g), and(h) of theAct, such compliance is not a prerequisite to the processing of this case,Matter ofNorthern Virginia Broadcasters,Inc.,75 N. L.It.B. 11;and, although compliance bythe Petitioner with the filing requirements of the Act is indeed a necessary prerequisite,the determination of its compliance status is an administrative matter,and the evidencepertaining thereto need not be shown to the Employer nor set forth affirmatively in therecord.Matter of Ozark Dam Constructors,77 N.L.R. B. 1136;Matter of Lion Oil Com-pany,76 N. L R. B 565;Matter of The ProcterctGamble Manufacturing Company, 78N. L. R. B.1043 ; a request for recognition need not be made upon an employer prior to thefiling of a representation petition,Matter of Advance Pattern Company,80 N. L. R. B.29, decision on reconsideration;nor are matters pertaining to the Petitioner's showing ofinterest,which is an administrative expedient,subject to collateral attack by the Em-ployer ;Matter of O. D.JenningscfCompany,88 N. L.R. B. 516.81 N. L.R. B., No. 90.492 VENEER PRODUCTS, INC.493Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The Petitioner is a labor organization affiliated with the Ameri-can Federation of Labor, claiming to represent employees of theEmployer.23.The question concerning representation :The Employer contends that because the Petitioner does not admitNegroes to membership, and because many of the Employer's em-ployees are Negroes, the petition should be dismissed.At the hearing, the representative of the Petitioner testified thatLocal 457, which is the local union involved in this proceeding, doesadmit Negroes to membership, and that, in the event that Local 457was certified by the Board, it would represent all employees of theEmployer in an appropriate unit.The constitution of the inter-national union which chartered Local 457, International Union ofOperating Engineers, contains no statement of discrimination againstNegroes.It appears, however, that there exists in the Employer'splant another local, also chartered by International Union of Op-crating Engineers, and known as Local 457-D, which, according tothe Petitioner's representative, has a membership almost entirely ofNegroes, and which was established for the purpose of keeping fundscontributed by Negro members separate from funds contributedby whites.In opposition to the statement of the Petitioner's representative,the Employer offered to prove that Local 457 did not admit Negroesto membership, and that Local 457-D restricted its membership toNegroes alone.This offer of proof was rejected by the hearing officer.The Board has previously stated that a statutory bargaining agentis charged with the duty of representing all members of a unit equally,and without discrimination on the basis of race, color, or creed ; butthe Board has also recognized its lack of power to pass upon eligibilityrequirements for membership in a labor organization.3Accordingly,in dealing with the problem of restriction of membership in unions,the Board has concerned itself with the satisfaction of the duty im-Chairman Herzog and Members Houston and Gray.2UnitedMineWorkers of America,DistrictNo. 50, which made a representationclaim upon the Employer,was served with Notice of Hearing,but failed to enter anappearance.aMatter of LaruseEBrother Company, Inc.,62 N.L. R. B. 1075. 494DECISIONS OF NATIONAL LABOR RELATIONS BOARDposed on a bargaining representative acting pursuantto a Boardcertification, and not with the internal organization of therepresenta-tive.'In the light of that principle, the Board held in 1945 that theestablishment of a separate local for Negro employees doesnot,per se,.constitute a subversion of the Board's unit finding.5On the facts before us, therefore, we find without merit the Em-ployer's contention that the petition should be dismissed. In ouropinion, neither the facts appearing affirmatively in the record, northe matter recited in the Employer's offer of proof,6 show that thePetitioner will not accord adequate representation to all employeeswithin the unit hereinafter found appropriate.However, in viewof the existence of Local 457-D, we here expressly note that if it islater shown, by appropriate motion, that equal representation hasbeen denied to any employee in the unit because of his color, theBoard will consider rescinding any certification we may issue herein.'We find thata question affecting commerce existsconcerning the-representation of employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Petitioner and the Employer agree that a productionand main-tenance unit at the Employer's veneermanufacturing plant is ap-propriate.They disagree, however, as to the unit placement of sev-eral employee classifications which the Employer would exclude fromthe unit.Graders and log scalers:Graders, looking for defects, classify andgradethe veneers.Log scalers measure and grade logs and timber,and estimate the number of board feet they will produce.The esti-mates of the log scalers are relied upon by the Employer when timberand log purchases are made. Contrary to the contention of theEmployer, we find that gradersand log scalersare notmanagerial orprofessional employees, and that they have employment interestssimilar tothose of other production employees.Accordingly, weshall include them in the unit."Inspectors and tallymen:These employees inspect,count, andtally theveneersjust before shipment.Inspectors are empowered to4Matter of Norfolk Southern Bus Corporation,76 N. L.R. B. 488;Matter of Texas andPacificMotorTransport Company,77 N. LR. B 87.sMatter of Larus d Brother Company, Inc., supra,at 1083.6 In this view of the case,no prejudice resulted from the hearing officer's rejectionof the Employer's offer of proof.°SeeMatter of Southwestern Portland Cement Company,61 N. L.R. B. 1217;Matterof Carter Manufacturing Company,59 N L R. B 8048Mdtter of Collins Pine Company,54 N. L. R. B. 670;Matter of Smith Wood Products,Inc.,62 N.L. R. B. 920;Matter of Potlatch Forests,Inc.,80 N L. it. B.,No. 107.For thereasons stated 'in thePotlatchcase,Board Member Gray would exclude log scalers, butdeems himself bound by the majority opinion in that case. VENEER PRODUCTS, INC.495return defectiveveneersfor furtherprocessing; tallymen keep recordsupon which the Employer billsits customers.The interests of theseemployeesare similar to those of production employees and we shallincludethem in the unit.9Firemen, truck drivers, garage mechanics, and tractor operator:Employees with these classifications perform the usual duties asso-ciated with their titles.They have interests in common with those ofproduction employees and we shall include them in the unit.'oAlleged supervisors:The head log scaler also acts as assistant logyard foreman, supervising the cutting and stacking of logs.hired and discharged employees.A crane operator heads a crew of three men.He has effectivelyrecommended the discharge and promotion of employees.We find that the head log scaler and the crane operator are super-visors as defined in the Act, and shall therefore exclude them fromthe unit.We find that all production and maintenance employees at theEmployer's Tarboro, North Carolina, plant, including graders, logscalers,inspectors, tallymen, firemen and helpers, truck drivers, garagemechanics, and the tractor operator, but excluding clerical employees,guards, watchmen, foresters, instructors, technical advisors, draftsmen,engineers,students, the crane operator, the head log scaler, the garageforeman, assistant foremen, foremen, and other supervisors as definedin the Act, constitute a unit appropriate for the purposes of collectivebargainingwithin the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations-Series 5, as amended, amongthe employees in the unit found appropriate in paragraph numbered4, above, who were employed during the payroll period immediatelypreceding the date of this Direction of Election, including employeeswho did not work during said pay-roll period because they were ill oron vacation or temporarily laid off, but excluding those employees who"Matter of Clayton Mark&Company,76 N. L.R. B. 230 (inspectors);Matter of EwannaBox Company,47 N L.R B 1466(tallymen).10Matter of The Chase-Shawmut Company,71 NL. R. B 610(firemen) ;Matter of ElCampo Rice Millsng Company,73 N. L.R. B. 927(drivers and garage mechanics). 496DECISIONS OF NATIONAL LABOR RELATIONS BOARDhave since quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the election, and also excludingemployees on strike who are not entitled to reinstatement, to determinewhether or not they desire to be represented, for purposes of collectivebargaining, by International Union of Operating Engineers, Local457, AFL.